            Case 1:19-cr-00893-LAK Document 52
                                            51 Filed 08/12/20
                                                     08/11/20 Page 1 of 1
                                                                        2
                                                                                 Eric M. Creizman

                                                                                 Direct T 212.209.4358 F 212.409.8385

                                                                                 ECreizman@atllp.com




                                                                   MEMO ENDORSED
                                                                   Granted on consent.

                                                                   /s/ Lewis A. Kaplan
                                                                   Dated: August 12, 2020


 August 11, 2020

 By ECF and Email
 The Honorable Lewis A Kaplan
 United States District Judge
 United States District Court
 Southern District of New York
 500 Pearl Street
 New York, New York 10007


 Re:         United States v. Donald LaGuardia, 19-CR-893 (LAK)


Dear Judge Kaplan:

        On behalf of Donald LaGuardia, I am writing to respectfully request that the Court order
a temporary modification to Mr. LaGuardia’s conditions of pretrial release to permit him to drive
his daughter to Quinnipiac University in Hamden, Connecticut on Monday, August 17, 2020,
and to help her move into her residence there for the 2020-2021 school year. Mr. LaGuardia
would return to his home in New Jersey later that night. Neither the government nor Pretrial
Services oppose this request.

         Mr. LaGuardia’s conditions of release include a $1 million personal recognizance bond,
secured by $75,000 in cash plus three properties, and four financially responsible sureties. His
travel is restricted to the District of New Jersey and the Southern and Eastern Districts of New
York. To date, Mr. LaGuardia has complied with all of the conditions of his pretrial release.

         I thank the Court for its consideration in this matter.

         Respectfully,

         /s/ Eric M. Creizman
         Eric M. Creizman



ARMSTRONG TEASDALE    LLP                             919 THIRD AVENUE, 37TH FLOOR, NEW YORK, NY 10022-3908 T 212.209.4400
                     ArmstrongTeasdale.com
